 

Exhibit 10.1

  

[image_001.jpg]   [image_002.jpg]

 



February 26, 2020

 

Shannon Logan



Chief of Staff and Operations Manager, NeuBase Therapeutics, Inc.



700 Technology Drive



Pittsburgh, PA 15219

 

Re: Confirmation of lease extension

 

Dear Shannon,

 

NeuBase has the option to extend its current lease at 700 Technology Drive until
September 30, 2020. All terms and conditions remain the same from the current
lease as amended on July 29, 2019.

 

Please confirm your decision to extend the lease by signing below. Please let me
know if I can answer any questions.

 

Sincerely,

 

/s/ Sean C. Luther



Sean C. Luther, Executive Director

 

The signature below confirms Subtenant’s (NeuBase Therapeutics’) desire to
extend the current lease terms at Avenu: 700 Technology Drive until September
30, 2020.

 

For NeuBase Therapeutics, Inc.:

 

/s/ Sam Backenroth



Sam Backenroth

CFO & VP, Business Development

 

Date: 2/26/2020

 



 

